Broyles, C. J.
1. “Where as the result of an employer’s negligence an employee sustained an injury which caused an ‘occupational disease,’ if the injury was not the result of an accident and was not compensable under the workmen’s compensation act, the employee is not prevented by the terms of the act from maintaining against his employer an ordinary or common-law action to recover damages for such injury and disease. . . Attention has been called to the following decisions: Holliday v. Merchants & Miners Transportation Co., 32 Ga. App. 567 (124 S. E. 89), affirmed, 161 Ga. 949 (132 S. E. 210) ; McCoy v. Southern Lumber Co., 38 Ga. App. 251 (143 S. E. 611) ; Horn v. Planters Products Co., 40 Ga. App. 787 (151 S. E. 552) ; Webb v. Tubize-Chatillon Cor., 45 Ga. App. 744 (165 S. E. 775) ; Stebbins v. Georgia Veneer & Package Co., 51 Ga. App. 56 (179 S. E. 649). The present decision is not contrary to anything decided either by the Court of Appeals or by the Supreme Court in the Holliday case, supra. If the other four decisions just referred to should be construed as holding anything at variance with what is now ruled, they are to that, extent disapproved.” Covington v. Berkeley Granite Cor., 182 Ga. 235 (184 S. E. 871).
2. Under the foregoing ruling and the pleadings of the instant case, the *270amended petition set out a cause of action, and the court erred in dismissing the action on demurrer.
Decided April 18, 1936.
Howell & Post, for plaintiff.
Bryan, Middlebrooks & Garter, John A. Dunaway, Yantis O. Mitchell, for defendant.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.